COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Agee
Argued by teleconference


DERRICK EUGENE BALDWIN
                                           MEMORANDUM OPINION * BY
v.   Record No. 2722-00-3              JUDGE RUDOLPH BUMGARDNER, III
                                                MAY 7, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                  Robert P. Doherty, Jr., Judge

          Randy V. Cargill (Magee, Foster, Goldstein &
          Sayers, P.C., on brief), for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Mark L. Earley, Attorney
          General, on brief), for appellee.


     The trial court revoked Derrick Eugene Baldwin's suspended

sentence and sentenced him to seven years in prison.     It

re-suspended four years on the condition that he complete two

years probation upon his release and pay court costs.     The

defendant contends the trial court lacked jurisdiction to revoke

his suspended sentence.     For the following reasons, we affirm.

     On July 9, 1996, the defendant was convicted of possession

of cocaine with intent to distribute and sentenced to seven




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
years in prison. 1   The trial court suspended the entire sentence

but prescribed no period of suspension.    It suspended three

years on the condition that the defendant complete the Detention

Center Incarceration Program and that he complete two years of

probation upon release from incarceration.    The defendant

entered and completed the detention program December 20, 1996.

His period of probation ran through December 20, 1998.

     In the spring of 1998, the defendant's probation officer

requested a show cause order because of subsequent convictions

and other probation violations.    The trial court issued a capias

for the defendant's arrest on April 24, 1998.    It was not served

on the defendant until August 11, 2000.    On November 9, 2000,

the trial court found the defendant violated the conditions of

the suspended sentence and of probation, and it revoked his

suspension.


     1
       The 1996 sentencing order is not a part of the record.
The appendix reflects the trial judge reading from the order as
follows:

               In this case it says, "Sentenced to pay
          $100 fine, which fine is suspended,
          committed to the Department of Corrections
          for a period of seven years, to be suspended
          after he has served three years, plus costs,
          and that three years is further suspended
          upon the Defendant's transfer to the
          Detention Center, and placed on probation
          conditioned that he enter into and
          successfully complete the Detention Center
          Incarceration Program, successful completion
          of the program, successfully complete
          probation, be of good behavior," and so on.


                                - 2 -
        Code § 19.2-306 provides:

             The court may, for any cause deemed by it
             sufficient which occurred at any time within
             the probation period, or if none, within the
             period of suspension fixed by the court, or
             if neither, within the maximum period for
             which the defendant might originally have
             been sentenced to be imprisoned, revoke the
             suspension of sentence and any probation, if
             the defendant be on probation, and cause the
             defendant to be arrested and brought before
             the court . . . within one year after the
             maximum period for which the defendant might
             originally have been sentenced to be
             imprisoned, whereupon, in case the
             imposition of sentence has been suspended,
             the court may pronounce whatever sentence
             might have been originally imposed.

(Emphasis added.)

        The original sentence suspended execution of the

defendant's sentence for an unspecified period.    Under Code

§ 19.2-306, the trial court could revoke that suspended sentence

during a period of the maximum prescribed sentence plus one

year.     Carbaugh v. Commonwealth, 19 Va. App. 119, 123-24, 449
S.E.2d 264, 266 (1994).     The maximum sentence for the original

offense was forty years.    Code § 18.2-248(C).   The trial court's

action occurred well within the prescribed period of forty-one

years.    Therefore, the trial court had jurisdiction to act as it

did, and we affirm.

        Accordingly, the defendant's argument is without merit, and

the trial court's judgment is affirmed.

                                                            Affirmed.



                                    - 3 -